Citation Nr: 0006740	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-20 273	)	DATE
	)
	)


THE ISSUE

Whether the August 1949 decision, wherein the Board of 
Veterans' Appeals (Board) upheld severance of service 
connection for enucleation of the left eye, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).  


REPRESENTATION

Moving Party Represented by:  William A. L'Esperance, 
Attorney at Law


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to July 
1945.  

In an August 1949 decision the Board upheld severance of 
service connection for enucleation of the left eye.  

This case is before the Board pursuant to a May 1999 Order of 
the United States Court of Appeals for Veterans Claims 
(Court) vacating an October 1997 decision of the Board, which 
determined that the veteran had no legal entitlement for his 
claim that the Board committed CUE in affirming severance of 
service connection for enucleation of the left eye in August 
1949.  

The veteran, who is the moving party, has challenged the 
Board's August 1949 decision on the grounds of CUE.  
38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(1999); VAOPGCPREC 01-98.  The new statutory and regulatory 
provisions permit a moving party to demand review by the 
Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
review of such determinations by the Court.  


FINDINGS OF FACT

1.  In a decision dated August 5, 1949, the Board upheld 
severance of service connection for enucleation of the left 
eye on the basis that the veteran's disability preexisted 
active service and did not undergo an increase in severity 
and enucleation was performed because the eye was shrunken, 
scarred, painful, and because it was useless as well as a 
source of danger to the right eye.  

2.  The facts as they were known at the time of the Board 
decision of August 5, 1949 were incorrectly considered.  

3.  The regulatory provisions extant at the time of the Board 
decision of August 5, 1949 were incorrectly applied.  

4.  The errors of fact and law do not compel the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different but for the errors.  


CONCLUSION OF LAW

The decision of August 5, 1949 wherein the Board upheld 
severance of service connection for enucleation of the left 
eye did not contain CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The August 1942 medical entrance examination lists "Eye 
Defect" as a physical defect at entry into service.  The 
examiner described the defect as "Left eye out."  Physical 
examination showed atrophy of the left eye, which the 
examiner reported as "CD Class 1-B."  The veteran's left 
eye visual acuity was "20/400 plus."  The summary of 
defects in order of significance was atrophy of the left eye 
and left eye blindness.  The examiner concluded that the 
veteran was physically qualified for limited military service 
by reason of these disabilities.  

The veteran filed an original application for service 
connection for the left eye in July 1945.  On July 23, 1945 
the RO granted service connection for enucleation of the left 
eye without disfigurement beyond the wearing of an artificial 
eye.  The RO based the grant of service connection on 
aggravation of a preexisting disability.  On the same day, 
the RO requested the July 1943 records of treatment and 
enucleation of the left eye from the William Beaumont General 
Hospital, El Paso, Texas.  

A treatment summary received on August 8, 1945 shows the 
veteran was admitted to the station hospital at Fort Bliss, 
Texas on March 4, 1943.  The cause of admission was complete 
amaurosis on the left resulting from an injury to the left 
eye in 1918 when he was four years old.  He stated he had 
been gored in the left eye by a boar, but did not recall the 
exact date or extent of the injury.  He related that he was 
instantly blinded at that time.  

The veteran stated that he grew up with frequent pain and 
ache in the eye and had finally arranged to remove it and 
substitute a glass eye.  Physical examination on admission 
showed the left eye was destroyed, contracted and scarred.  
Left eye visual acuity was reported as "Nil."  The records 
show he was admitted for removal of a blind eye.  The veteran 
was not acutely ill on admission.  The working diagnosis was 
phthisis bulba.  It states that he underwent enucleation of 
the left eye on March 4, 1943.  There was no post-operative 
hemorrhage but he experienced some drainage for several days.  
On March 13, 1943 his condition was improved.  He was 
discharged to duty on March 19, 1943.  The examiner noted 
that the disability was not incurred in the line of duty as 
it preexisted entry into active service.  His condition upon 
completion of that hospitalization was described as 
"Cured."  

Correspondence from the William Beaumont General Hospital, El 
Paso, Texas, dated in August 1945, shows that the veteran's 
clinical records were forwarded to Ashburn General Hospital, 
McKinney, Texas, on July 7, 1944.  

The veteran was admitted to the Ashburn General Hospital, 
McKinney, Texas, on July 8 or 9, 1944 during which he 
underwent implantation of an artificial left eye.  His chief 
complaint was the absence of a prosthesis.  The examiner 
noted that he had no other physical defects at that time.  
During ophthalmologic examination the physician diagnosed 
enucleation of the left eye resulting from an infection 
secondary to a childhood injury.  The physician noted that 
the prosthesis was satisfactorily fitted during that 
hospitalization. The physician also noted that the disability 
was not incurred in the line of duty as it preexisted entry 
into active service.  The veteran's condition upon completion 
of that hospitalization was described as "Unchanged."  He 
was discharged to limited duty on July 15, 1944.  

The veteran was admitted to the William Beaumont General 
Hospital, El Paso, Texas, on September 3, 1944.  He reported 
that he broke his artificial eye on August 12, 1944 and had 
been wearing glasses since that time.  He stated that the eye 
disintegrated while he was washing it.  

Physical examination showed left anophthalmos.  He remained 
at that facility until transferred to Ashburn General 
Hospital, McKinney, Texas, on September 8, 1944.  His 
condition upon completion of that hospitalization was 
described as "same."  He arrived at the Ashburn General 
Hospital, McKinney, Texas, on September 9, 1944.  His 
condition upon completion of that hospitalization was 
described as "Unchanged."  He could not be fitted for a new 
prosthesis and he remained at that facility until September 
23, 1944, after which he was transferred to Gardiner General 
Hospital, Chicago, Illinois, in order to obtain another left 
eye prosthesis.  This was performed on October 9, 1944.  His 
condition was described as "Satisfactory fitting of 
prosthesis."  He was discharged on October 14, 1944.  

A July 1945 Certificate of Disability for Discharge shows 
that a medical board determined that the veteran was unfit 
for further military service due to a recurrent left ventral 
hernia.  This report does not mention his left eye 
disability.  

The post-service medical evidence includes a June 1948 report 
of psychiatric social history.  The veteran related that both 
of his service-related disabilities preexisted active service 
but were aggravated during service.  He stated that during 
service his left eye became infected and enucleation was 
recommended.  

The evidence shows the veteran was admitted to the VA 
hospital, Albuquerque, New Mexico, in July 1948 for a 
complaint of syncopal attack, which occurred on May 28, 1948.  
All laboratory studies and physical examination were within 
normal limits.  He related having persistent pain in his left 
eye socket and throbbing left-sided headaches, which were 
relieved with aspirin.  Examination showed the left eye was 
enucleated with a plastic prosthesis.  He stated that he 
injured his left eye at age ten and had been blind in that 
eye since that time.  He also stated that he had had pain in 
his eye.  He reported that his eye became inflamed shortly 
after entry into active service and required enucleation 
because of fear of sympathetic ophthalmia on the right.  

The veteran was evaluated by an ophthalmologist who concluded 
that his complaints of blurred vision in the right eye were 
referable to a refractive error.  He was transferred for 
surgery for removal of a pigmented scar around the left eye.  
The transfer diagnoses included a pigmented cicatrix of the 
left orbital region.  In August 1948, he underwent removal of 
"coal tattooed" skin over the left malar region with good 
results.  A new plastic eye was made because the previously 
made eye was unsatisfactory.  He was discharged later that 
month in good condition.  

In September 1948 the RO proposed severance of service 
connection for enucleation of the left eye.  The RO noted 
that the service medical records showed the veteran was blind 
in the left eye at induction.  The RO stated that the left 
eye became inflamed during service and he underwent a 
remedial enucleation for protection of the right eye.  The RO 
determined the July 1945 rating decision awarding service 
connection constituted CUE because the left eye disability 
clearly preexisted service and enucleation during service was 
remedial treatment performed for the protection of the 
veteran's remaining eyesight.  

The veteran testified at a personal hearing in October 1948.  
He testified that he was blind in the left eye at entry into 
service.  Transcript, p. 2.  He testified that he had had 
daily headaches since he underwent removal of the eye.  Tr., 
pp. 1-2.  

In November 1948 the RO severed service connection for 
enucleation of the left eye without disfigurement because CUE 
had been committed in the July 1945 rating decision in 
accordance with R & PR 1009(A).  The veteran appealed to the 
Board.  He argued that he developed daily headaches following 
removal of the left eye in March 1943.  

In August 1949 the Board held that the evidence clearly and 
unmistakably revealed that the veteran's left eye disability 
preexisted service.  The Board found no increase in ocular 
pathology prior to enucleation of the left eye.  The Board 
held that enucleation was performed because the eye was 
shrunken, scarred, painful, and because it was useless as 
well as a source of danger to the right eye.  

The Board concluded that the condition resulting in 
enucleation preexisted service and was not aggravated during 
service.  The Board determined that severance was proper 
because the grant of service connection was clearly and 
unmistakably erroneous.  

Criteria

The laws and regulations in effect at the time of the Board's 
decision provided that the payment of disability compensation 
was authorized in cases where it was established that 
disabilities were shown to have been incurred in, or 
aggravated by, active service.  VA Regulation, R&PR 1077(A), 
effective December 20, 1946.  

The veteran was considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrated that an injury or disease 
existed prior to acceptance and enrollment and was not 
aggravated by such service.  Relative to notation at 
enlistment, only those defects, infirmities and disorders 
recorded at the time of examination are to be considered as 
noted.  History of the preservice existence of defects, 
infirmities, or disorders recorded at the time of acceptance 
and enrollment did not constitute a notation of such 
conditions but was to be considered together with all other 
material evidence in determinations as to the inception of 
such defects, infirmities, or disorders.  VA Regulation, R&PR 
1063(B), effective August 9, 1946.  

The law and regulations in effect at the time of the Board's 
decision provided that "clear and unmistakable" meant 
evidence which made it obvious or manifest that the injury or 
disease existed prior to acceptance or enrollment satisfied 
the requirements of the statute.  The law required that in 
claims where presumptions applied be denied only on the basis 
of evidence which clearly and unmistakably demonstrated that 
the injury or disease did not originate during service, or if 
increased during service, was not aggravated thereby.  VA 
Regulation, R&PR 1063(D), effective August 9, 1946.  

Injuries or diseases noted prior to service, or shown by CUE, 
including medical facts and principles, to have had inception 
prior to enlistment was to have been conceded to have been 
aggravated where such disability underwent an increase in 
severity during service unless such increase in severity was 
shown by CUE, including medical facts and principles, to have 
been due to the natural progress of the disease.  

Aggravation of a disability noted prior to service or shown 
by CUE, including medical facts and principles, to have had 
inception prior to enlistment was not to have been conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence pertaining to the 
manifestations of such disability prior to, during and 
subsequent to service.  Recurrences, acute episodes, 
symptomatic fluctuations, descriptive variations, and 
diagnostic evaluations of a preservice injury or disease 
during service or at the time of discharge were not to be 
construed as establishing increase in disability in the 
absence of sudden pathological development or advancement of 
the basic chronic pathology during active service such as to 
establish increase of preexisting disability during service.  
VA Regulation, R&PR 1063(I), effective August 9, 1946.  

The law and regulations in effect at the time of the Board's 
decision provided that the usual effects of medical and 
surgical treatment in service, which had the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post-operative scars, absent or poorly 
functioning parts or organs, was not to be considered 
service-connected unless the disease or injury was service-
connected, i.e., aggravated by service otherwise than by the 
usual effects of treatment.  

It was provided that in many cases a blind eye had been 
enucleated during service either for improvement of the 
veteran's general appearance or to prevent the spread of 
infection to the other eye.  It was to be borne in mind that 
the degree of disability resulting from enucleations was to 
be no greater than that due to undeveloped, atrophied, 
scarred or discolored eyes and eyes affected by active 
pathology at the time of enlistment.  
In such cases, service connection for the condition that 
caused the enucleation was not in order unless the eye 
condition was aggravated by service.  Unless service 
connection or aggravation for the eye condition was 
established, there could not have been entitlement to special 
monthly compensation for the loss of the eye.  The mere fact 
of enucleation did not establish aggravation.  Service 
connection depended on whether the cause of enucleation was 
service-incurred or aggravated.  VA Regulation, R&PR 1063(I), 
effective May 13, 1947.  

The law and regulations in effect at the time of the Board's 
decision provided that a rating board could reverse or amend 
a decision where such reversal or amendment is obviously 
warranted by a CUE shown by the evidence in file at the time 
the prior decision was rendered.  VA Regulation, R&PR 
1009(A), effective May 13, 1947.  The authority to sever 
service connection on the basis of CUE was vested in RO's and 
centers.  Service connection was not to be severed in any 
case on a change of diagnosis in the absence of a 
certification by an examining physician or proper medical 
authority that the prior diagnosis on which service 
connection was predicated was not correct in the light of all 
accumulated medical evidence.  VA Regulation, R&PR 1009(D), 
effective May 13, 1947.  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. §  20.1403 
pertain to what constitutes clear and unmistakable error.  

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; the requirements of 
well-groundedness; and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411 (c) and (d).  


In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions, is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (1999) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

The veteran and his representative argue that the Board 
committed CUE in the August 1949 decision, wherein the Board 
upheld severance of service connection for enucleation of the 
left eye.  The veteran argues that the Board did not consider 
the correct facts because there is a difference between his 
visual acuity of 20/400 recorded at entry and enucleation of 
the eye and replacement with the artificial eye.  

The veteran contends that he had his left eye at entry and 
total use of it as an organ was not eliminated until the eye 
was enucleated.  The veteran's representative argues that the 
veteran's left eye had been weak (20/400) at entry into 
service and that VA did not distinguish between anatomical 
loss of the eye, which occurred during active service, and 
the atrophy of the eye, which existed at the time of entry 
into active service.  The representative also contends that 
the Board erroneously held that the veteran had 0/20 visual 
acuity upon entry into active service.

The RO committed clear and unmistakable error in granting 
service connection based on the evidence of record at the 
time of the July 1945 rating decision.  At the time that the 
RO granted service connection, the evidence did not include 
the veteran's complete service medical records.  The evidence 
included the August 1942 medical entrance examination showing 
"Eye Defect" as a physical defect at entry into service.  
The examiner described the defect as "Left eye out."  
Physical examination showed atrophy of the left eye, which 
the examiner reported as "CD Class 1-B."  

The veteran's left eye visual acuity was "20/400 plus."  
The summary of defects in order of significance was atrophy 
of the left eye and left eye blindness.  The veteran's 
disability, i.e., left eye blindness, was noted at entry into 
active service and constituted a notation of a preservice 
disability at that time.  The law extant at the time of that 
rating decision shows that the veteran was not to have been 
considered in sound condition at that time because left eye 
blindness was noted.  VA Regulation, R&PR 1063(B), effective 
August 9, 1946.  The veteran's argument that there was a 
difference between his visual acuity of 20/400 recorded at 
entry and enucleation of the eye is misplaced.  The veteran's 
reported visual acuity was "20/400 plus" and not just 
20/400.  Similarly, the representative's argument that the 
left eye was only weak at entry is also misplaced.  The 
physician who performed the medical entrance examination 
diagnosed the veteran's defects as atrophy of the left eye 
and left eye blindness.  The entrance examination did not 
merely show atrophy but showed that he was blind in the left 
eye at entry.

The RO also committed clear and unmistakable error in 
granting service connection on the basis of aggravation of 
his preservice blindness.  The RO did not provide any reasons 
or bases for that determination.  The only other evidence 
consisted of the June 1945 hospital records, which noted that 
the veteran had undergone enucleation of the left eye in 1943 
and that the veteran was wearing a glass eye, and the July 
1945 application for compensation, in which the veteran 
reported that the left eye became infected and had to be 
removed.  

The laws and regulations in effect at the time of the Board's 
decision provided that the usual effects of medical and 
surgical treatment in service, which had the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post-operative scars, absent or poorly 
functioning parts or organs, was not to be considered 
service-connected unless the disease or injury was service-
connected, i.e., aggravated by service otherwise than by the 
usual effects of treatment.  It was provided that in many 
cases a blind eye had been enucleated during service either 
for improvement of the veteran's general appearance or to 
prevent the spread of infection to the other eye.  

It was to be borne in mind that the degree of disability 
resulting from enucleations was to be no greater than that 
due to undeveloped, atrophied, scarred or discolored eyes and 
eyes affected by active pathology at the time of enlistment.  
In such cases, service connection for the condition that 
caused the enucleation was not in order unless the eye 
condition was aggravated by service.  Unless service 
connection or aggravation for the eye condition was 
established, there could not have been entitlement to special 
monthly compensation for the loss of the eye.  The mere fact 
of enucleation did not establish aggravation.  Service 
connection depended on whether the cause of enucleation was 
service-incurred or aggravated.  VA Regulation, R&PR 1063(I), 
effective May 13, 1947.  

There was no evidence of record establishing that the 
condition that caused the enucleation, i.e., the preservice 
eye injury, was aggravated by service.  

In this case, service connection was not severed because of 
a change in the diagnosis or based on evidence showing that 
the prior diagnosis on which service connection was 
predicated was not correct in the light of all medical 
evidence.  Rather, the evidence at the time, including the 
veteran's statement that the eye was removed due to 
infection, provided no basis for the conclusion that the 
preservice condition leading to enucleation was aggravated.  
Instead, the law and regulations in effect provided that the 
mere fact of enucleation did not establish aggravation.  VA 
Regulation, R&PR 1063(I), effective May 13, 1947.  

The veteran argues that he had his left eye at entry and 
total use of it as an organ was not eliminated until the eye 
was enucleated.  The veteran's representative argues that VA 
did not distinguish between anatomical loss of the eye, which 
occurred during active service, and the atrophy of the eye, 
which existed at the time of entry into active service.  They 
argue that this establishes that the preservice disability 
was aggravated by removal of the eye.  This argument has no 
merit.  As already stated, the law and regulations in effect 
provided that the mere fact of enucleation did not establish 
aggravation.  

The facts as they were known at the time of the Board 
decision of August 5, 1949 were not all correctly considered.  
The Board correctly cited to the evidence, which showed that 
the enucleation was performed because the eye was shrunken, 
scarred and painful.  The Board correctly considered evidence 
which showed no increase in ocular pathology prior to 
enucleation of the left eye.  The only incorrect citation was 
the Board's finding that the evidence showed the enucleation 
was performed because the left eye was a source of danger to 
the right eye.  

There was no evidence of record at the time the RO granted 
service connection, which specifically referred to the eye 
having been inflamed or infected or that it was a source of 
danger to the right eye thereby necessitating enucleation.  
In fact, the March 4, 1943 admission to the station hospital 
at Fort Bliss, Texas, shows that the cause of admission was 
complete amaurosis on the left resulting from an injury to 
the left eye in 1918 when the veteran was four years old.  

Examination showed the left eye was destroyed, contracted and 
scarred, and there was no evidence that the eye was inflamed 
or infected thus necessitating removal.  The veteran stated 
he had been gored in the left eye by a boar and that he was 
instantly blinded at that time.  Left eye visual acuity was 
reported as "Nil."  That report states that the veteran had 
had frequent pain and ache in the eye since his childhood 
injury and that he finally arranged for removal and 
substitution with a glass eye.  

The representative is incorrect in the argument that the 
Board erroneously held that the "findings do not disclose 
increase in the ocular pathology prior to the enucleation of 
the left eye."  There was no evidence of record at the time 
of the original grant of service connection showing that 
there was an increase in ocular pathology prior to 
enucleation.  The representative is correct insofar as the 
Board incorrectly cited to evidence not of record at the time 
service connection was granted, but is incorrect in the 
assertion that the Board cited the veteran's left eye visual 
acuity as 0/20 at entry into service.  The Board incorrectly 
cited this finding by referring to the March 1943 hospital 
records, which actually showed that the veteran's visual 
acuity was reported as "Nil" rather than 0/20.  In any 
event, the Board should not have cited to this evidence since 
it was not of record at the time the RO granted service 
connection.  

Even if all the evidence received after the original grant of 
service connection was considered constructively of record at 
the time of the Board's August 1949 decision, there was a 
proper basis for the RO's and the Board's determination that 
severance of service connection on the basis of CUE was 
proper.  

Physical examination at entry showed that the veteran's left 
eye was atrophied and he was blind.  The March 1943 records 
showed the veteran was admitted due to complete amaurosis 
resulting from an injury to the left eye in 1918 when he had 
been gored in the left eye by a boar.  The veteran related 
that he was instantly blinded at that time.  He stated that 
he grew up with frequent pain and ache in the eye and had 
finally arranged to remove it and substitute a glass eye.  

The veteran also testified that he was blind in the left eye 
when he was inducted into the service.  Tr., p. 2.  These 
records did not show an increase in severity of the condition 
that led to enucleation.  These records showed there was no 
post-operative hemorrhage and veteran's condition upon 
completion of that hospitalization was described as 
"Cured."  The remaining service medical records showed the 
veteran underwent implantation of an artificial left eye in 
July 1944.  

The veteran's chief complaint was the absence of a prosthesis 
and the examiner noted that the veteran had no other physical 
defects at that time.  The veteran subsequently received a 
replacement prosthesis in October 1944, but this was because 
the veteran broke his artificial eye in August 1944 while he 
was washing it.  All of the admission reports describe the 
veteran's left eye condition as the "same" or "Unchanged" 
when released to duty.  Although the veteran related having 
persistent pain in his left eye socket and throbbing left-
sided headaches, which were relieved with aspirin, during the 
July 1948 hospitalization, the examining ophthalmologist did 
not relate chronic headaches to service or otherwise opine 
that the veteran's preexisting disability underwent an 
increase in severity during active service.  

When all of these facts are considered with the laws and 
regulations extant at the time, i.e., VA Regulation, R&PR 
1063(B), effective August 9, 1946; VA Regulation, R&PR 
1063(I), effective August 9, 1946; VA Regulation, R&PR 
1063(I), effective May 13, 1947, it clearly and unmistakably 
demonstrates that the original grant of service connection on 
the basis of aggravation was erroneous.  VA Regulation, R&PR 
1009(A), effective May 13, 1947.  Any misapplication of the 
facts did not constitute CUE because the facts as they were 
known at the time clearly and unmistakably showed that the 
preservice disability did not undergo an increase in severity 
during service.  

The regulatory provisions extant at the time of the Board 
decision of August 5, 1949 were incorrectly applied.  In 
August 1949 the Board held that the evidence clearly and 
unmistakably revealed that the veteran's left eye disability 
preexisted service.  

The Board misapplied this regulation because CUE was not 
required to show that left eye blindness preexisted active 
service since left eye blindness was noted at entry and the 
presumption of soundness did not arise.  This misapplication 
did not constitute CUE because the Board applied a more 
stringent standard than necessary in determining that the 
veteran's left eye blindness preexisted service.  VA 
Regulation, R&PR 1063(B), effective August 9, 1946.

The Board also failed to apply VA Regulation, R&PR 1063(I), 
effective May 13, 1947.  This provided that the usual effects 
of medical and surgical treatment in service, which had the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including post-operative scars, absent or 
poorly functioning parts or organs, was not to be considered 
service-connected unless the disease or injury was service-
connected, i.e., aggravated by service otherwise than by the 
usual effects of treatment.  

It was provided that in many cases a blind eye had been 
enucleated during service either for improvement of the 
veteran's general appearance or to prevent the spread of 
infection to the other eye.  It was to be borne in mind that 
the degree of disability resulting from enucleations was to 
be no greater than that due to undeveloped, atrophied, 
scarred or discolored eyes and eyes affected by active 
pathology at the time of enlistment.  In such cases, service 
connection for the condition that caused the enucleation was 
not in order unless the eye condition was aggravated by 
service.  

Unless service connection or aggravation for the eye 
condition was established, there could not have been 
entitlement to special monthly compensation for the loss of 
the eye.  The mere fact of enucleation did not establish 
aggravation.  Service connection depended on whether the 
cause of enucleation was service-incurred or aggravated.  
However, the failure to apply this regulation did not 
constitute CUE because that regulation would have supported a 
finding that service connection was not warranted at that 
time based on the evidence of record.  


For these reasons, the Board finds that any errors of fact 
and law in the August 1949 decision do not compel the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
errors.  

Finally, the representative contends that since new and 
material evidence clearly supports assignment of a specific 
rating for the entire period of time involved, a retroactive 
evaluation should be assigned in accordance with 38 C.F.R. 
§ 3.156(a) (1999).  This argument is without merit since a 
determination whether a prior Board decision constituted CUE 
is based on the evidence of record at the time of the Board 
decision.  The new and material evidence used to reopen the 
claim and grant service connection in the May 1997 rating 
decision was not of record at the time of the August 1949 
Board decision.  

The Board concludes that the decision of August 5, 1949, 
wherein the Board upheld severance of service connection for 
enucleation of the left eye did not contain CUE.  38 U.S.C.A. 
§§ 5109A, 7104, 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).


ORDER

There was no CUE in the August 1949 decision, wherein the 
Board upheld severance of service connection for enucleation 
of the left eye; accordingly, that decision should not be 
revised or reversed.  



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


 


